Stefano, Judith, and Melita Picciotto jointly filed three petitions in the county court for relief in the nature of certiorari, G. L. c. 249, § 4, challenging a decision of the Appeals Court that was adverse to them. See Zabin v. Picciotto, 73 Mass. App. Ct. 141 (2008), further appellate review denied, 453 Mass. 1103, 1105 (2009). Shortly after they filed their petitions, they moved that a particular Justice of this court recuse herself from considering the petitions. She denied their requests. The Picciottos filed notices of appeal from the orders of denial. Later, a different single justice decided the Picciot-tos’ petitions on the merits, denying them.
The appeals at bar concern only the orders denying the Picciottos’ requests that the first single justice recuse herself. Those orders were interlocutory at the time the Picciottos pursued their appeals because no final judgment had yet entered on the petitions. There is no right of interlocutory appeal from such orders. The Picciottos could have challenged the orders in appeals from the final judgments on their petitions. See Bloise v. Bloise, 437 Mass. 1010, 1010 (2002), citing Doten v. Plymouth Div. of the Probate & Family Court Dep’t, 395 Mass. 1001 (1985). See also Picciotto v. Chief Justice of the Superior Court, 446 Mass. 1015, 1016 (2006). Where there is no authority for such interlocutory appeals, they must be dismissed. In any event, any concerns the Picciottos had about the involvement of the first single justice in their petitions should have disappeared where the first single justice made no procedural or substantive rulings on the petitions, and where the petitions were decided by a different single justice.2

Appeals dismissed.


The single justice who decided the Picciottos’ petitions joined the quorum in these cases because, three other Justices having recused themselves, his participation was necessary to secure a quorum.